In the

United States Court of Appeals
             For the Seventh Circuit

Nos. 09-8046 & 09-8047

S ANDRA B ERGQUIST,
                                              Plaintiff-Respondent,
                                v.

M ANN B RACKEN, LLP, and
FIA C ARD S ERVICES, N.A.,
                                           Defendants-Petitioners.


              Petitions for Leave to Appeal from the
               United States District Court for the
          Northern District of Illinois, Eastern Division.
          No. 09 C 5056—Harry D. Leinenweber, Judge.



  S UBMITTED D ECEMBER 22, 2009—D ECIDED JANUARY 26, 2010




  Before E ASTERBROOK, Chief Judge, and B AUER and
R OVNER, Circuit Judges.
  E ASTERBROOK , Chief Judge. Sandra Bergquist borrowed
money on a credit card issued by FIA Card Services
(formerly known as MBNA American Bank). The bank
hired Mann Bracken, a law firm, to collect the debt. Mann
Bracken invoked the arbitration clause of the credit-card
contract. The National Arbitration Forum rendered an
2                                  Nos. 09-8046 & 09-8047

award against Bergquist, and a state court in Illinois
entered a judgment enforcing that award.
  Bergquist believes that the National Arbitration Forum
and Mann Bracken secretly are under common control,
which if true could vitiate the award (that would depend
on whether the arbitrators were chosen and compensated).
She asked the state judge to set aside the judgment en-
forcing the award; without saying why, the judge did so,
and the case was dismissed without prejudice. Bergquist
also filed an independent suit seeking relief on behalf of
a class of all persons whose disputes have been
arbitrated by the National Arbitration Forum when
Mann Bracken represented the creditor. Before the state
court could act, defendants removed it to federal court
under the Class Action Fairness Act of 2005, 28 U.S.C.
§§ 1332(d), 1453. The proposed class includes more
than 100 persons, the defendants include citizens of states
other than Illinois (FIA is a national bank with its head-
quarters in Delaware, and Mann Bracken has partners
in many states), and the notice of removal asserts that
the stakes exceed $5 million.
  The district court did not find fault with any of these
jurisdictional allegations. But it remanded the case none-
theless, concluding that the Rooker-Feldman doctrine
prevents federal adjudication of any claim that seeks to
invalidate judgments entered by state courts. Mann
Bracken and FIA Card Services filed petitions for
appellate review under §1453(c). We grant those
petitions and, because the papers already on file cover
the essential arguments, we resolve the appeals sum-
Nos. 09-8046 & 09-8047                                       3

marily. The absence of class certification is no obstacle
to jurisdiction in either the district court or this court. See
Cunningham Charter Corp. v. Learjet Inc., No. 09-8042
(7th Cir. Jan. 22, 2010).
   The Rooker-Feldman doctrine takes its name from
Rooker v. Fidelity Trust Co., 263 U.S. 413 (1923), and District
of Columbia Court of Appeals v. Feldman, 460 U.S. 462 (1983).
Those decisions hold that only the Supreme Court of the
United States may set aside a state court’s decision in
civil litigation. The lack of any civil analog to 28 U.S.C.
§2241 or §2254 means that federal district judges may
not entertain collateral attacks on state judges’ decisions.
If a state court fails to rectify an injury that predates
the state litigation, then a federal suit about those ex-
trajudicial events is possible—though it may be blocked
by doctrines of issue or claim preclusion. See 28 U.S.C.
§1738. But if the state court’s decision causes the federal
plaintiff’s injury, then review is limited to the state’s
own appellate judiciary, with the possibility of review by
the Supreme Court once the state has made its final
decision. 28 U.S.C. §1257(a). See Exxon Mobil Corp. v.
Saudi Basic Industries Corp., 544 U.S. 280 (2005); GASH
Associates v. Rosemont, 995 F.2d 726 (7th Cir. 1993).
  The petitions for leave to appeal question whether the
Rooker-Feldman doctrine applies to proceedings under
the Class Action Fairness Act. It does. The Act expands
federal jurisdiction to cover large-stakes class actions
with minimal diversity of citizenship. It amends §1332,
which creates jurisdiction in diversity cases, without
changing the nature of that jurisdiction to permit collateral
4                                   Nos. 09-8046 & 09-8047

review of state-court decisions. Nothing in the 2005 Act
so much as hints at allowing federal district judges to
review state-court decisions—other than the interlocutory
steps taken in the same case before its removal, a power
that the federal court enjoys no matter the source of
authority for removal. The Rooker-Feldman doctrine was
originally stated as a limitation on federal-question juris-
diction under 28 U.S.C. §§ 1331 and 1343; today no one
doubts that it is equally applicable to diversity litigation.
See Exxon Mobil, 544 U.S. at 291; Downs v. Westphal, 78
F.3d 1252, 1256 (7th Cir. 1996). It therefore applies as
well to suits in which federal jurisdiction rests on the
2005 Act’s extension of diversity jurisdiction.
   The problem with the district court’s decision is not that
it applies the Rooker-Feldman doctrine to a suit removed
under §1453, but that the doctrine does not apply to
Bergquist’s claim. She is no longer a state-court loser; the
state judiciary itself vacated its decision enforcing the
arbitration award. The state court’s order dismissing the
action without prejudice restores the parties to the
position they occupied before FIA Card Services filed
suit. Any injury comes from the award itself, and the
Rooker-Feldman doctrine does not apply to arbitral awards.
Federal as well as state courts are empowered to review
and enforce, or set aside, decisions rendered by private
arbitrators. See 9 U.S.C. §§ 1–16. And when injuries
created by the process of arbitration are redressable in
damages, federal courts are competent to act—provided
that the diversity and amount-in-controversy requirements
are met. See Vaden v. Discover Bank, 129 S. Ct. 1262 (2009)
(discussing how the jurisdictional rules work for disputes
that entail arbitration).
Nos. 09-8046 & 09-8047                                      5

  The district court recognized that the Rooker-Feldman
doctrine does not apply to Bergquist’s claim. It remanded
the suit nonetheless because Bergquist seeks relief on
behalf of persons who lost in state court when judges
confirmed arbitral awards adverse to their interests.
Bergquist wants those decisions vacated, which would
indeed be incompatible with the Rooker-Feldman doc-
trine. The district judge thought that only a state
court could resolve the whole dispute, so it remanded
the whole case.
  Federal law does not permit a district judge to
remand the complete litigation just because portions
belong in state court. Judges must exercise the juris-
diction they have been given and may not adopt common-
law rules that prefer state over federal adjudication
of claims that are within the jurisdiction defined by
Congress. See Thermtron Products, Inc. v. Hermansdorfer, 423
U.S. 336 (1976). If some parts of a single suit are
within federal jurisdiction, while others are not, then the
federal court must resolve the elements within federal
jurisdiction and remand the rest—unless the balance can
be handled under the supplemental jurisdiction. See 28
U.S.C. §§ 1367(c)(3), 1441(c). See also Carlsbad Technology,
Inc. v. HIF Bio, Inc., 129 S. Ct. 1862 (2009); Carnegie-Mellon
University v. Cohill, 484 U.S. 343 (1988). Because of the
Rooker-Feldman doctrine, the balance of this suit cannot
be resolved in federal court, but the need to remand
some of it does not entail a power to remand all.
  The district judge may have been thinking along the
lines of Colorado River abstention. See Colorado River Water
Conservation District v. United States, 424 U.S. 800 (1976).
6                                   Nos. 09-8046 & 09-8047

The Court held in Colorado River that, when a state is
conducting an in rem procedure that the federal tribunal
cannot replicate, a district judge should abstain so that
all parties and claims will be before the state court.
The issue in Colorado River was water rights in an appro-
priation state. Colorado has a procedure for adjudicating
competing claims to the same flows, and, because alloca-
tion is a zero-sum game (a court cannot increase
the amount of water in a drainage system), only a single
forum can avoid the risk of inconsistent decisions
about rights in the water. Colorado River abstention is not
a good fit for Bergquist’s complaint, not only because
credit-card-debt arbitration is not an all-or-none pro-
ceeding for all borrowers, but also because Illinois
does not guarantee that similar claims throughout the
state will be assigned to a single judge. The potential
for inconsistency in allowing a federal judge to consider
one group of borrowers’ arguments, while a different
group litigates in state court, is no worse than the
potential for inconsistency if one group of borrowers
sues in Rockford and another in Springfield.
  Actually it is not clear that the district judge needs
to remand any claims in this suit. True, the federal court
lacks jurisdiction to vacate a state court’s judgments.
But there would be no occasion for such a remedy if the
class were suitably defined. There are at least three poten-
tial subclasses of persons whose debts were determined
by the National Arbitration Forum when Mann Bracken
represented the creditor: (1) persons who lost in state
court (award confirmed), (2) persons who won in state
court (award set aside), and (3) persons who have
neither won nor lost (because, for example, the creditor
Nos. 09-8046 & 09-8047                                    7

never asked a court to confirm the award, or a suit
ended without a conclusive resolution). Bergquist is in
the third subclass, while only the first presents a Rooker-
Feldman problem. Federal courts do not certify “across-the-
board” classes; the named plaintiff’s claim must be
typical of the claims held by persons being represented.
Fed. R. Civ. P. 23(a)(3); General Telephone Co. of the
Southwest v. Falcon, 457 U.S. 147 (1982). Bergquist does
not have a claim typical of state-court losers (subclass 1),
so a class definition not only can but also should be
limited in a way that avoids any Rooker-Feldman problem,
and thus avoids a need for even a partial remand.
  The district court needs to determine whether more
than 100 persons would be in a properly defined class
with Bergquist as the representative, and whether the
amount in controversy exceeds $5 million. Valuation
may be difficult, because the persons in subclasses 2 and 3
have not (yet) lost anything. Even if a court were to
deem awards by the National Arbitration Forum tainted
by a conflict of interest, this would not affect the
amount that the borrowers owe; it would just complicate
the banks’ tasks of reducing their claims to judgment.
The district court has yet to consider Bergquist’s argu-
ment that the stakes of this dispute are less than
$5 million. The judgment is vacated, and the case is
remanded so that the district court can determine
whether the jurisdictional requirements of the 2005 Act
have been met and, if they have been, for the certification
of an appropriate class and decision on the merits.

                           1-26-10